Exhibit 99.1 For more information, contact: Ronald L. Smith Chief Financial Officer (336) 316-5545 Unifi Announces Third Quarter 2013 Results GREENSBORO, N.C., April 24, 2013  Unifi, Inc. (NYSE: UFI) today released preliminary operating results for its third fiscal quarter ended March 24, 2013. The Company reported net income of $1.4 million, or $0.07 per share, compared to net income of $7.5 million, or $0.38 per share, for the prior year fiscal quarter ended March 25, 2012. Net sales decreased $10.8 million, or 6.0%, to $168 million for the March 2013 quarter compared to net sales of $179 million for the March 2012 quarter. Adjusted earnings before interest, taxes, depreciation and amortization (Adjusted EBITDA) for the March 2013 quarter were $8.4 million. The quarter over prior year quarter net income decline is primarily the result of the Company extending the length of its holiday shutdown in the current quarter, a $5.1 million decrease in the Companys share of earnings from its equity affiliates and a one-time charge related to the early extinguishment of outstanding debt. Some highlights for the March quarter included: ● Paying off the $13.8 million remaining balance on the Companys Term B loan; ● Improving Polyester and Nylon working capital levels, sales volumes and capacity utilization as the Company moved through the quarter; ● Strong operating performance in China; and, ● Repurchasing and retiring 571 thousand shares of the Companys common stock at an average price of $16.93 per share. The Company reported net income of $6.1 million, or $0.30 per share, for the nine months ended March 24, 2013 compared to net income of $0.2 million, or $0.01 per share, for the prior year period. Net sales decreased $3.9 million, or 0.8%, to $513 million for the first nine months of fiscal year 2013 compared to net sales of $517 million for the prior year period. Results for the first nine months of fiscal 2013 were positively impacted by a 220 basis point improvement in gross margin and an $8.8 million reduction in interest expense resulting from the continued successful execution of the Companys deleveraging strategy. -continued- Unifi Announces Third Quarter 2013 Results  page 2 "The Company improved margins during the quarter despite operating in an environment where raw material prices increased more sharply than anticipated, and we aggressively managed our inventories and cash, said Bill Jasper, Chairman and CEO of Unifi. "The on-going stability of the domestic economy, improvements in our operational efficiencies, signs of recovery in our global operations and continued growth of our premier value-added products all point to a strong June 2013 quarter, which should create positive momentum leading into our 2014 fiscal year. Our confidence in our business and its ability to generate cash from operations also allowed us to begin purchasing stock under our $50 million stock repurchase program, and we expect to continue doing so, while maintaining a strong balance sheet. Cash-on-hand as of March 24, 2013 was $15.9 million, an increase of $0.7 million compared to cash-on-hand as of December 23, 2012. Total debt at the end of the March 2013 quarter was $98.4 million compared to $106.7 million total debt as of December 23, 2012. "During this fiscal year, strong operating cash flow combined with working capital improvements and distributions from our equity affiliates have allowed the Company to reduce net debt by $28.2 million and repurchase $9.7 million worth of its outstanding shares of common stock, while maintaining excellent liquidity," said Ron Smith, Chief Financial Officer of Unifi. Much of the working capital improvement during the fiscal year came from the Companys strategic decision to extend its holiday shutdown period into the March 2013 quarter, which enabled us to reduce adjusted working capital by $4.3 million compared to the December 2012 quarter, despite rising raw material prices." Roger Berrier, President and Chief Operating Officer of Unifi, added: We are very pleased with the results achieved from our latest efforts to market REPREVE ® to consumers and educate them about the benefits of recycling and choosing products made with recycled content. Our program with X Games Aspen 2013 generated more than 42 million consumer impressions and engaged the target audience with the REPREVE brand. This positive exposure not only creates valuable awareness with consumers, but helps create demand for REPREVE and our other premier value-added products with downstream customers. We continue to be on track to double our premier value-added business by 2014, which is an important part of our mix enrichment strategy. -continued- Unifi Announces Third Quarter 2013 Results  page 3 The Company will provide additional commentary regarding its third quarter results during its earnings conference call on April 25, 2013, at 8:30 a.m. Eastern Time. The call will be webcast live at http://investor.unifi.com/ and will available for replay approximately two hours after the live event and archived for up to twelve months. Additional supporting materials and information related to the call, as well as the Company's financial results for the March 2013 quarter will also be available at http://investor.unifi.com/ . Unifi, Inc. (NYSE: UFI) is a diversified producer and processor of multi-filament polyester and nylon textured yarns and related raw materials. The Company adds value to the supply chain and enhances consumer demand for its products through the development and introduction of branded yarns that provide unique performance, comfort and aesthetic advantages. Key Unifi brands include, but are not limited to: AIO ® - all-in-one performance yarns, SORBTEK
